Dear Mr. Free:
You have requested an opinion of the Attorney General relative to multiple parcels of property adjudicated to the West Baton Rouge Parish Police Jury (Parish) for non-payment of taxes. You state that the Parish has spent parish funds for the maintenance and care of this property. Due to the fact that the costs associated with maintaining the subject properties are financially burdensome on the Parish, the Parish would like to dispose of the property. You ask whether this is legally permissible.
In answer to your question, I refer you to R.S. 33:2861 et seq. Section 2866 provides as follows:
       "The parish or municipality may, after the expiration of the period fixed by law for the redemption of the adjudicated property, sell the property in the manner and on the terms provided in this Subpart."
As can be gleaned from the above, the Parish may sell the property in question once the expiration of the period fixed by law for the redemption of the adjudicated property has passed.
Article VII, Section 25(B) of the Louisiana Constitution of 1974 provides as follows:
"(B) Redemption
       The property sold shall be redeemable for three years after the date of recordation of the tax sale, by paying the price given, including costs, five percent penalty thereon, and interest at the rate of one percent per month until redemption."
In answer to your question, based on the above statutory and constitutional provisions, it is the opinion of this office that the Parish may dispose of the property by sale three years after the date of recordation of the tax sale. The procedure to be followed for the sale of the subject properties is found in R.S. 33:2867 — 2869.
You also ask if the Parish has any duty and/or responsibility regarding the properties while in it's possession after adjudication. The statutory provisions relating to the adjudication of property to parishes for non-payment of taxes do not directly address this issue. In the absence thereof, we recommend that the Parish, in its capacity as custodian of the property, use its discretion in seeing that the property is reasonably maintained so as to minimize loss or damage thereto.
Trusting this answers your inquiries, I am
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/bb
0387R
Enc.
Mr. J. Robin Free Assistant District Attorney 18th Judicial District West Baton Rouge Parish P.O. Drawer 765 Port Allen, LA   70767
Date Received: 08-08-94
Date Released:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL